CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act August 18, 2010 Date of Report (Date of Earliest Event Reported) JPAK GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China (Address of principal executive offices (zip code)) (86-532) 84616387 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On August 18, 2010, Qingdao Likang, our indirectly owned subsidiary, entered into a land use right transfer agreement with Qingdao Territories and House Administration Bureau, pursuant to which, Qingdao Likang was granted a 50 years use rights for a parcel of land with an area of approximately 65,064 square meters in Qingdao for a consideration of19,909,553 RMB ($2,928,700 U.S. dollars). Qingdao Likang has started building a new plant on the land and the construction is estimated to be completed by June, 2011. Once completed, the new plant will increase the annual total production capacity of Qingdao Renming and Qingdao Likang to 8 billion packs. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits 10.1Land use right transfer agreement by and between Qingdao Territories and House Administration Bureau and Qingdao Likang Packing Co., Ltd., dated August 18th, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. August 27, 2010 Jpak Group, Inc. By: /s/ Yijun Wang Yijun Wang, CEO 3
